Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not appear to teach or reasonably suggest to a person of ordinary skill in the art applicant’s specific invention of selecting encoding parameters for individual portions of video content. The prior art teaches performing calculations that incorporate bitrate and complexity as variables to find best fit or optimal solutions to an equation, see for example Thirumalai et al. (10,284,849, col. 9 lines 1-43), Ramamurthy et al. (2017/0041616 paragraph 0090), and Lie et al. (2014/0376616 paragraphs 0012-0020). However the examiner found no teaching of comparing individual pairs of bitrate/complexity metrics to each other on a per portion basis as part of a pruning process in the specific manner claimed by applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.